Citation Nr: 0712926	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  03-27 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to service connection for a left hand 
disorder.  

2.  Entitlement to service connection for a low back 
disorder.  

3.  Entitlement to service connection for headaches.  

4.  Entitlement to a compensable evaluation for residuals of 
fractures of the left radius and ulna.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel
INTRODUCTION

The veteran served on active duty from July 1973 to July 1976 
and from February 1978 to August 1992.  

This appeal arises from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  The appeal was transferred to 
the Board of Veterans' Appeals (Board) from the Montgomery, 
Alabama RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The RO issued a decision in February 2003 denying an 
increased rating for the veteran's service connected 
residuals of a fracture of the left radius and ulna.  The 
February 2003 rating decision also denied service connection 
for a left hand disorder.  The veteran in his March 2003 
notice of disagreement indicated he disagreed with the 
decision regarding his left hand (wrist) because he felt a 
compensable rating should be assigned his service-connected 
disability.  The RO construed this as a notice of 
disagreement with the issue of service connection for a left 
hand disorder.  A statement of the case was issued to the 
veteran in August 2003 which included the issue of service 
connection for a left hand disorder.  The veteran perfected 
his appeal as to that issue in September 2003.  After 
carefully reading the March 2003 notice of disagreement, the 
Board has concluded the veteran's statement indicated 
disagreement with the noncompensable rating assigned for his 
residuals of fracture of the left radius and ulna.  When the 
veteran has initiated appellate review by submitting a notice 
of disagreement and the RO has not issued a statement of the 
case to the veteran, the Board must remand the claim to the 
RO for an appropriate statement of the case to be issued to 
the veteran.  The statement of the case must address the 
issue of an increased rating for the veteran's service-
connected residuals of a fracture of the left radius and 
ulna.  See Manlincon v. West, 12 Vet App. 238 (1999).  
Thereafter, the veteran must be given an opportunity to 
respond and perfect an appeal as to the rating assigned for 
his residuals of a left wrist fracture, if he so wishes.  

With respect to the other issues, the Board notes that the 
veteran's service medical records contain references to 
complaints and treatment for headaches and low back pain in 
service.  In addition, service medical records reveal the 
veteran fractured his left wrist on two occasions in service.  
The veteran has asserted that he now has headaches, low back 
pain and additional disability of the left wrist which began 
in service.  May 2000 records from the Baptist Health Center 
include complaints of stiffness in the fingers.  VA records 
in 2006 include references to low back pain, headaches and 
diagnoses of carpal tunnel syndrome.  

The regulations mandate that VA will provide a medical 
examination and obtain a medical opinion when the evidence of 
record does not contain sufficient medical evidence to decide 
the claim if there is competent medical evidence of a 
currently diagnosed disability, the evidence establishes the 
veteran suffered an event, disease of symptoms of a disease 
in service and there are indications the claimed disability 
may be associated with the event or injury in service.  
38 C.F.R. § 3.159(c)(4) (2006).  The veteran's claims for 
service connection must be remanded to afford the veteran VA 
examinations for the purpose of obtaining nexus opinions 
regarding the likelihood of a relationship between the 
currently diagnosed disabilities and events which occurred in 
service. 

In view of the foregoing, this case is REMANDED for the 
following development:

1.  The appellant should be provided a 
statement of the case, which includes the 
issue of an increased rating for 
residuals of a fracture of the left 
radius and ulna and notice of all 
relevant actions taken on the claim.  The 
veteran should then be afforded an 
opportunity to perfect an appeal with 
respect to that issue.  

2.  VA should request the veteran 
identify all health care providers who 
have treated him since July 2006 for low 
back pain, headaches and any disorders of 
the left hand and wrist.  VA should 
attempt to obtain copies of pertinent 
treatment records identified by the 
veteran

3.  VA should arrange for the veteran to 
be examined by a physician to determine 
if he currently has headaches, a low back 
disorder or any additional disability of 
the left hand and wrist related to 
service or a service-connected 
disability.  The claims folder should be 
made available to the physician in 
conjunction with the examination.  The 
physician is asked to review the service 
medical records including February and 
September 1975 complaints of low back 
pain, a July 1976 diagnosis of muscle 
strain, a July 1978 examination noting 
negative straight leg raising and January 
1980 complaints of pain from the waist 
down; February 1975, March 1979 and 
September 1980 complaints of headaches, 
and August 1978 records of left frontal 
laceration status post blunt trauma; and 
July 1982 records of hairline fracture of 
the left wrist, and May 1988 comminuted 
intra-articular fracture of the left 
wrist distal radius and left ulnar 
styloid fracture.  Also the physician 
should review the current records from VA 
and Baptist Health Center which include 
current diagnosis of carpal tunnel 
syndrome.  The physician is asked to 
specifically comment on any impaired 
finger movements or nerve injury to the 
left hand.  

The physician is asked to diagnose any 
current headache, low back and left wrist 
or hand disorders, and answer the 
following questions:

Is it at least as likely as not (50 
percent or higher probability) that the 
currently diagnosed disorder is related 
to service?

Is it at least as likely as not (50 
percent or higher probability) that any 
currently diagnosed disorder of the left 
hand and/or wrist was caused or 
aggravated by the veteran's service-
connected residuals of fractures of the 
left radius and ulna?

4.  VA should arrange for the veteran to 
be examined by a physician with a 
background in orthopedics, to determine 
the current severity of his service-
connected residuals of left wrist 
fracture and fractures of the left radius 
and ulna and whether he has any 
additional disability of the left hand 
and wrist related his service-connected 
disability.  The claims folder should be 
made available to the physician in 
conjunction with the examination.  

The physician is asked to specifically 
review the July 1982 service medical 
records of treatment for a hairline 
fracture of the left wrist and May 1988 
records of treatment for a comminuted 
intra-articular fracture of the left 
distal radius and left ulnar styloid 
fracture.  

The physician is asked to review X-rays 
of the left wrist and hand and comment on 
whether there is evidence which 
demonstrates either nonunion in the lower 
half of the ulna or malunion with bad 
alignment of the ulna.  Also any 
impairment of finger movement of the left 
hand should be reported.  

The physician is asked to diagnose any 
current residuals of the veteran's 
service connected comminuted intra-
articular fracture of the left distal 
radius and left ulnar styloid fracture.  
It should be noted whether the objective 
clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran.  The examiner 
should comment on the functional 
limitations, if any, associated with the 
veteran's service-connected disorder.  
The examiner should attempt to quantify 
the degree of additional impairment, if 
any, due to pain, during flare-ups or 
with extended use.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The 
examiner also should indicate whether the 
area exhibits weakened movement, excess 
fatigability, or incoordination that 
could be attributed to the service-
connected disability.  The examination 
report should also include findings 
regarding any pain or tenderness 
associated with the scars of the affected 
area.  A complete rationale should be 
provided for all opinions offered.  

5.  Thereafter, the RO should 
readjudicate the claims for compensation.  
If any of the benefits sought on appeal 
remains denied, the appellant and the 
appellant's representative if any should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




